          Case 1:20-cv-01438-DAD-JLT Document 3 Filed 10/29/20 Page 1 of 13


1
2
3

4
5
6

7
8                                    UNITED STATES DISTRICT COURT

9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   KENNY J. SHILOH,                                  )   Case No.: 1:20-cv-01438-DAD-JLT
                                                       )
12                   Plaintiff,                        )   FINDINGS AND RECOMMENDATIONS
                                                       )   DENYING PLAINTIFF’S MOTION TO PROCEED
13           v.                                        )   IN FORMA PAUPERIS AND DISMISSING THE
                                                       )   ACTION WITHOUT PREJUDICE FOR LACK OF
14   COUNTY OF KERN, et al.,
                                                       )   JURISDICTION
15                   Defendants.                       )
                                                       )
16                                                     )

17           Kenny J. Shiloh seeks to proceed pro se and in forma pauperis in this action for discrimination

18   based on a disability. (See Doc. 1.) The Court finds the plaintiff is unable to state a claim upon which

19   relief may be granted, therefore, the Court recommends the plaintiff’s motion to proceed in forma

20   pauperis be DENIED and the complaint be DISMISSED without prejudice as the Court lacks

21   jurisdiction.

22   I.      Screening Requirement

23           When an individual seeks to proceed in forma pauperis, the Court is required to review the

24   complaint and shall dismiss a complaint, or portion of the complaint, if it is “frivolous, malicious or

25   fails to state a claim upon which relief may be granted; or . . . seeks monetary relief from a defendant

26   who is immune from such relief.” 28 U.S.C. § 1915A(b); 28 U.S.C. § 1915(e)(2).

27           A plaintiff’s claim is frivolous “when the facts alleged rise to the level of the irrational or the

28   wholly incredible, whether or not there are judicially noticeable facts available to contradict them.”

                                                           1
           Case 1:20-cv-01438-DAD-JLT Document 3 Filed 10/29/20 Page 2 of 13


1    Denton v. Hernandez, 504 U.S. 25, 32-33 (1992). In other words, a complaint is frivolous where the

2    litigant sets “not only the inarguable legal conclusion, but also the fanciful factual allegation.” Neitzke

3    v. Williams, 490 U.S. 319, 325 (1989).

4    II.      Pleading Standards

5             General rules for pleading complaints are governed by the Federal Rules of Civil Procedure. A

6    pleading must include a statement affirming the court’s jurisdiction, “a short and plain statement of the

7    claim showing the pleader is entitled to relief; and . . . a demand for the relief sought, which may

8    include relief in the alternative or different types of relief.” Fed. R. Civ. P. 8(a).

9             A complaint must give fair notice and state the elements of the plaintiff’s claim in a plain and

10   succinct manner. Jones v. Cmty. Redevelopment Agency, 733 F.2d 646, 649 (9th Cir. 1984). The

11   purpose of the complaint is to inform the defendant of the grounds upon which the complaint stands.

12   Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512 (2002). The Supreme Court noted,

13            Rule 8 does not require detailed factual allegations, but it demands more than an
              unadorned, the-defendant-unlawfully-harmed-me accusation. A pleading that offers
14            labels and conclusions or a formulaic recitation of the elements of a cause of action will
              not do. Nor does a complaint suffice if it tenders naked assertions devoid of further
15            factual enhancement.

16   Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009) (internal quotation marks and citations omitted). Vague

17   and conclusory allegations do not support a cause of action. Ivey v. Board of Regents, 673 F.2d 266,

18   268 (9th Cir. 1982). The Court clarified further,

19            [A] complaint must contain sufficient factual matter, accepted as true, to “state a claim
              to relief that is plausible on its face.” [Citation]. A claim has facial plausibility when the
20            plaintiff pleads factual content that allows the court to draw the reasonable inference that
              the defendant is liable for the misconduct alleged. [Citation]. The plausibility standard is
21            not akin to a “probability requirement,” but it asks for more than a sheer possibility that
              a defendant has acted unlawfully. [Citation]. Where a complaint pleads facts that are
22            “merely consistent with” a defendant’s liability, it “stops short of the line between
              possibility and plausibility of ‘entitlement to relief.’
23
24   Iqbal, 556 U.S. at 679 (citations omitted). When factual allegations are well-pled, a court should

25   assume their truth and determine whether the facts would make the plaintiff entitled to relief; legal

26   conclusions are not entitled to the same assumption of truth. Id. The Court may grant leave to amend a

27   complaint to the extent deficiencies of the complaint can be cured by an amendment. Lopez v. Smith,

28   203 F.3d 1122, 1127-28 (9th Cir. 2000) (en banc).

                                                            2
        Case 1:20-cv-01438-DAD-JLT Document 3 Filed 10/29/20 Page 3 of 13


1    III.   Section 1983 Claims

2           An individual may bring an action for the deprivation of civil rights pursuant to 42 U.S.C. §

3    1983, which states in relevant part:

4           Every person who, under color of any statute, ordinance, regulation, custom, or usage, of
            any State or Territory or the District of Columbia, subjects, or causes to be subjected, any
5           citizen of the United States or other person within the jurisdiction thereof to the deprivation
            of any rights, privileges, or immunities secured by the Constitution and laws, shall be liable
6           to the party injured in an action at law, suit in equity, or other proper proceeding for redress.

7    42 U.S.C. § 1983. To state a cognizable claim under Section 1983, a plaintiff must allege facts from

8    which it may be inferred (1) he was deprived of a federal right, and (2) a person or entity who

9    committed the alleged violation acted under color of state law. West v. Atkins, 487 U.S. 42, 48

10   (1988); Williams v. Gorton, 529 F.2d 668, 670 (9th Cir. 1976).

11   IV.    Allegations

12          Plaintiff alleges that Defendants subjected him to ridicule by publishing a minute order in

13   which County of Los Angeles employee Liza M. Perez disclosed information about Plaintiff’s

14   disability. (Doc. 1 at 4.) According to Plaintiff, Perez deleted several traffic violations issued by the

15   Los Angeles County Sheriff’s Department. (Doc. 1 at 4.) Plaintiff alleges that Perez required Plaintiff

16   to pay for services that were covered under a fee waiver that was issued by the court , and she refused

17   to file a timely appeal for a case in which he was a defendant. (Doc. 1 at 4.) Plaintiff also alleges that

18   Perez did not document the Plaintiff’s change of address and refused to let him see the small claims

19   advisor. (Doc. 1 at 4.)

20          Plaintiff reports that he filed a complaint in Los Angeles County Superior Court, then moved

21   the case to Kern County, where Linda M. Krolnik, an employee of the County of Kern, deleted the

22   names of each individual defendant that was on the Plaintiff’s complaint from the County of Kern’s

23   database. (Doc. 1 at 4.)

24          Plaintiff further alleges that, through American Express, he discovered that Defendants

25   Kennard, Patricia, Keven and Michal Shiloh incurred charges in the amount of $23,115 that the

26   Plaintiff was not responsible for during a period in which Kennard and Patricia operated Kern Youth

27   Services. (Doc. 1 at 7.) According to Plaintiff, it was not until November 16, 2012 that he discovered

28   that Michael and Keven were cardholders, so Plaintiff filed a complaint for identify theft in January

                                                          3
        Case 1:20-cv-01438-DAD-JLT Document 3 Filed 10/29/20 Page 4 of 13


1    2013. (Doc. 1 at 7.) Plaintiff reports that Kern Youth Services had utilized an address during a

2    bankruptcy proceeding that is situated in the Northwest District of Los Angeles County, and the court

3    wrongly dismissed a small claims action brought by the Plaintiff. (Doc. 1 at 7.) Plaintiff asserts that it

4    was in this matter of Shiloh v. Shiloh, Kern County Superior Court case # S-l500-CV-278507 in which

5    Defendants Kennard, Patricia and Michael Shiloh had presented Plaintiff’s medical issues without

6    authorization from the Plaintiff. (Doc. 1 at 8.) According to Plaintiff, Kevin Shiloh has four

7    convictions for identity theft and has served two prison terms and one county term in Los Angeles

8    County. (Doc. 1 at 8.) Plaintiff reports that due to these acts, the Plaintiff has struggled with regaining

9    control of his credit rating and fears that, due to Kevin Shiloh’s multiple convictions of identity theft,

10   these individuals may steal his identity again. (Doc. 1 at 8.) According to Plaintiff, due to the ongoing

11   issue with the County of Los Angeles, the case was dismissed due to an alleged failure to prosecute.

12   (Doc. 1 at 8.) Plaintiff reports that he brought suit in Kern County Superior Court against Kennard,

13   Patricia and Michael Shiloh for violating Cal C.C.P 56.36(c)(5). (Doc. 1 at 8.)

14          Plaintiff claims that when he was a resident of Los Angeles County, on June 9, 2014, he

15   received an old notification from the Defendants that had been left at the Plaintiff’s old residence in

16   Monrovia, California, and this is when he discovered the breaches of Cal. Rules of Court 1.100(c)(4),

17   the California Medical Information Act and the Americans With Disabilities Act of 1990. (Doc. 1 at

18   8.) According to Plaintiff, he was a Defendant in a case titled Value Rental Car INC v. Shiloh and had

19   not issued a waiver granting Perez authority to release that information. (Doc. 1 at 8.) Plaintiff alleges

20   that Perez also required him to pay for services that were covered by his fee waiver. (Doc. 1 at 8.)

21   Plaintiff claims that Perez intentionally failed to update the Plaintiff’s change of address information.

22   (Doc. 1 at 9.) Plaintiff claims that he submitted a timely claim (6 months from June 9, 2014), which

23   was rejected by the County of Los Angeles. (Doc. 1 at 9.) Plaintiff claims that he attempted to bring

24   suit against the County of Los Angeles. (Doc. 1 at 9.) According to Plaintiff, he was unlawfully

25   labeled a vexatious litigant under Cal C.C.P 39l(b) as Cal C.C.P 170.1(C). (Doc. 1 at 9.)

26          Plaintiff reports that John M. Coleman, counsel for the County of Los Angeles in Los Angeles

27   County Superior Court case #BC608112, made motions that were unsupported by statute that required

28   the Plaintiff to have his complaint given to a clerk with the Los Angeles County Board of Directors

                                                          4
        Case 1:20-cv-01438-DAD-JLT Document 3 Filed 10/29/20 Page 5 of 13


1    and stamped by the clerk instead of being served via Cal C.C.P 413.10. (Doc. 1 at 9.) According to

2    Plaintiff, he then enjoined Defendants County of Los Angeles to the Kern County case of Shiloh v.

3    Shiloh, and the court later dismissed the case with prejudice. (Doc. 1 at 10.) Plaintiff reports that from

4    the beginning, Coleman made intentional errors that constitute intrinsic fraud; he mislabeled the case

5    of Value Rental Car, INC v. Shiloh to a federal case number, and the demurrer he issued on March 1,

6    2017 had “bogus codes that were irrelevant to the heart of the complaint.” (Doc. 1 at 10.)

7           According to Plaintiff, Coleman had visited the Plaintiff’s residence to deliver a document and

8    was unaware that there were individuals at the residence and simply knocked on the door and left the

9    papers on the Plaintiff’s doorstep, which Plaintiff alleges was not a valid form of service. (Doc. 1 at

10   10.) According to Plaintiff, Defendants County of Los Angeles moved for motion for judgment on the

11   pleadings in which a hearing was held on April 6, 2018 where the court orally stated that the

12   Defendant Coleman’s motion requesting relief for the County of Los Angeles was denied. (Doc. 1 at

13   10.) Plaintiff alleges that Defendants County of Los Angeles and the County of Kern conspired with

14   each other to begin constructively “cherry picking” the Plaintiff’s docket. (Doc. 1 at 10.)

15          Plaintiff reports that Defendant Braun was retained by the Shiloh Defendants, and he

16   threatened the Plaintiff with a malicious prosecution suit after the lawsuit was dismissed against his

17   clients. (Doc. 1 at 10.) According to Plaintiff, Braun and Coleman both moved for a demurrer which

18   the court granted. (Doc. 1 at 11.) Plaintiff reports that the court eliminated the undisputable cause of

19   action of the violation of the Cal CCP 56.36(c)(5) and only gave the Plaintiff two other causes of

20   action in which there was no merit. (Doc. 1 at 11.)

21          Plaintiff reports that at some point between October 2018 and January 2019, Krolnik with

22   assistance from Coleman and Braun were able to not only delete the names of Lisa M. Perez, Melvin

23   Penny, Kennard, Patricia and Michael Shiloh off of the court record but force the Plaintiff into a

24   judgment that he alleges had no legal support. (Doc. 1 at 11.) According to Plaintiff, on December 21,

25   2018, the case was dismissed in which the court orally stated that the Plaintiff’s complaint was barred

26   per Cal CCP 47. (Doc. 1 at 11.) According to Plaintiff, the court ignored the fact that Defendants Liza

27   M. Perez and Melvin Penny were listed as Defendants and did not require them to respond. (Doc. 1 at

28   11.) Plaintiff also contends that the court ignored the fact that the vexatious litigant order from the

                                                           5
          Case 1:20-cv-01438-DAD-JLT Document 3 Filed 10/29/20 Page 6 of 13


1    County of Los Angeles was imposed on the Plaintiff in error and during the same time period that

2    Krolnik had deleted the names of the Shiloh Defendants, and Perez and the County of Los Angeles

3    erased all of the Plaintiff’s citations that were issued by the Los Angeles County Sheriff’s Department

4    against him that Plaintiff alleges were used as a retaliation tactic against him. (Doc. 1 at 11.)

5            According to Plaintiff, it was also discovered a significant time later that the County of Los

6    Angeles had also issued a judgment against the Plaintiff in case #BC608112 in which he was required

7    to pay an amount around $1,500, which Plaintiff alleges was an attempt to collect on a fraudulent

8    judgment. (Doc. 1 at 11.) Plaintiff reports that on March 2, 2020, the Fifth District Court of Appeals

9    decided to not allow the Plaintiff his right to appeal the decision made by the court on December 21,

10   2018. (Doc. 1 at 11-12.)

11   V.      Discussion and Analysis

12           A.     Claims against the County of Kern and County of Los Angeles

13           “Congress did not intend municipalities to be held liable unless action pursuant to official

14   municipal policy of some nature caused a constitutional tort.” Monell v. New York City Dep't. of Soc.

15   Services, 436 U.S. 658, 691 (1978). Thus, a local government unit may not be held responsible for the

16   acts of its employees under a respondeat superior theory of liability. Id., 436 U.S. at 691 ("a

17   municipality cannot be held liable solely because it employs a tortfeasor"). Rather, a local government

18   entity may only be held liable if it inflicts the injury of which a plaintiff complains through a

19   governmental policy or custom. Id. at 694; Gibson, 290 F.3d at 1185.

20           To establish municipal liability, Plaintiff must allege (1) he was deprived of a constitutional

21   right; (2) the municipality had a policy; (3) that this policy amounted to deliberate indifference to his

22   constitutional right; and (4) the policy was the “moving force behind the constitutional

23   violation.” See Oviatt v. Pearce, 954 F.2d 1470, 1474 (9th Cir. 1992) (quoting City of Canton, Ohio v.

24   Harris, 489 U.S. 378, 388 (1989)); see also Monell, 436 U.S. at 690-92. A policy or custom of a

25   government may be established when:

26           (1) A longstanding practice or custom...constitutes the standard operating procedure of
             the local government entity;
27
             (2) The decision-making official was, as a matter of law, a final policymaking authority
28
             whose edicts or acts may fairly be said to represent official policy in the area of decision;

                                                          6
        Case 1:20-cv-01438-DAD-JLT Document 3 Filed 10/29/20 Page 7 of 13


1           or

2           (3) An official with final policymaking authority either delegated that authority to, or
            ratified the decision of, a subordinate.
3

4    Pellum v. Fresno Police Dep't, 2011 U.S. Dist. LEXIS 10698, 2011 WL 350155 at *3 (E.D. Cal. Feb.

5    2, 2011) (quoting Menotti v. City of Seattle, 409 F.3d 1113, 1147 (9th Cir. 2005)). Further, a

6    governmental policy may be inferred where there is evidence of repeated constitutional violations for

7    which the officers were not reprimanded. Menotti, 409 F.3d at 1147.

8           A policy amounts to deliberate indifference when "the need for more or different action is so

9    obvious, and the inadequacy of the current procedure so likely to result in the violation of

10   constitutional rights, that the policymakers can reasonably be said to have been deliberately indifferent

11   to the need." Mortimer v. Baca, 594 F.3d 714, 722 (9th Cir. 2010) (quotation omitted, citing Oviatt,

12   954 F.2d at 1477-78; accord. Canton, 489 U.S. at 390). To establish deliberate indifference by a

13   government, "the plaintiff must show that the municipality was on actual or constructive notice that its

14   omission would likely result in a constitutional violation." Gibson, 290 F.3d at 1186 (citing Farmer v.

15   Brennan, 511 U.S. 825, 841 (1994)). Plaintiff has not identified any custom or policy of the County of

16   Kern or County of Los Angeles or alleged these municipalities had notice of any potential harm

17   caused by its policies.

18          For municipal liability to be imposed, the complaint must allege sufficient facts to demonstrate

19   that an unconstitutional custom caused the plaintiff harm. A custom is "a widespread practice that . . .

20   is so permanent and well-settled as to constitute a custom or usage with the force of law." City of St.

21   Louis v. Praprotnik, 485 U.S. 112, 127 (1988) (internal quotation mark omitted). Consequently,

22   "[l]iability for improper custom may not be predicated on isolated or sporadic incidents; it must be

23   founded upon practices of sufficient duration, frequency and consistency that the conduct has become

24   a traditional method of carrying out that policy." Trevino v. Gates, 99 F.3d 911, 918 (9th Cir. 1996).

25          The plaintiff may establish municipal liability based upon a single event if he demonstrates that

26   the person causing the constitutional injury was a final policymaker for the entity. See City of St.

27   Louis, 485 U.S. at 123 ("only those municipal officials who have 'final policymaking authority' may

28   by their actions subject the government to § 1983 liability"). Plaintiff has made no allegations

                                                         7
        Case 1:20-cv-01438-DAD-JLT Document 3 Filed 10/29/20 Page 8 of 13


1    supporting a conclusion that the County of Kern or County of Los Angeles had a custom of violating

2    civil rights. Moreover, Plaintiff has not plead sufficient allegations supporting a conclusion that he

3    suffered a violation of his constitutional rights. Thus, a Section 1983 claim against the County of Kern

4    and County of Los Angeles is not cognizable and the Court recommends such claims be dismissed.

5           B.      Rooker-Feldman Doctrine

6           Plaintiff requests for an order vacating dismissals and orders against Plaintiff made in Los

7    Angeles County and Kern County Superior Courts. (See Doc. 1 at 15-17.) Plaintiff also alleges that he

8    was denied due process when the court struck Plaintiff’s third amended complaint and required him to

9    submit a fourth amended complaint. (See id.)

10          Under the Rooker-Feldman doctrine, a party may not seek appellate review in federal court of

11   a decision made by a state court. See Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); D.C. Court of

12   Appeals v. Feldman, 460 U.S. 462 (1983). The Ninth Circuit explained,

13          Typically, the Rooker-Feldman doctrine bars federal courts from exercising subject-
            matter jurisdiction over a proceeding in which a party losing in state court seeks what in
14          substance would be appellate review of the state judgment in a United States district
            court, based on the losing party's claim that the state judgment itself violates the losers'
15
            federal rights.
16
17   Doe v. Mann, 415 F.3d 1038, 1041-42 (9th Cir. 2005); see also Exxon Mobil Corp. v. Saudi Basic

18   Indus. Corp., 544 U.S. 280, 284 (2005) (the Rooker-Feldman doctrine precludes a district court from

19   appellate review of "cases brought by state-court losers complaining of injuries caused by state-court

20   judgments rendered before the district court proceeding commenced . . ."). Accordingly, the district

21   court lacks jurisdiction over "claims . . . 'inextricably intertwined' with the state court's decision such

22   that the adjudication of the federal claims would undercut the state ruling." Bianchi v. Rylaarsdam,

23   334 F.3d 895, 898 (9th Cir. 2003) (citing Feldman, 460 U.S. at 483, 485)).

24          Significantly, the Ninth Circuit has determined that the Rooker-Feldman doctrine precludes a

25   plaintiff from "challenging a state court decision declaring him a vexatious litigant." Bashkin v.

26   Hickman, 411 Fed. App'x 998, 999 (9th Cir. 2011). In Bashkin, the plaintiff sought to state a claim

27   under 42 U.S.C. §§ 1983 and 1985, asserting the order identifying him as a vexatious litigant violated

28   his constitutional rights. Id. The Ninth Circuit determined,

                                                           8
        Case 1:20-cv-01438-DAD-JLT Document 3 Filed 10/29/20 Page 9 of 13


1            The district court properly concluded that the Rooker-Feldman doctrine barred Bashkin's
             action to the extent that he challenged the vexatious litigant order and any other state
2            court orders and judgments, because the action is a "forbidden de facto appeal" of state
             court judgments, and raises constitutional claims that are "inextricably intertwined" with
3
             those prior state court judgments.
4
5    Id., citing Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003).

6            District courts within the Ninth Circuit have also determined a plaintiff is unable to challenge a

7    state court order finding the plaintiff is a vexatious litigant. See, e.g., Hupp v. County of San Diego,

8    2014 WL 2892287 at *4 (S.D. Cal. June. 25, 2014) (concluding the Rooker-Feldman doctrine barred

9    request for declaratory and injunctive relief based on a vexatious litigant order); Reiner v.

10   Cunningham, 2011 WL 5877552 at *2-3 (C.D. Cal. Nov.18, 2011) (finding the plaintiff's complaint

11   was barred by the Rooker-Feldman doctrine where the plaintiff alleged a due process violation against

12   Los Angeles County Superior Court and a judicial officer).

13           Likewise, here, Plaintiff's claims are rooted in his speculation that he was unlawfully labeled a

14   vexatious litigant and that the record does not show how the Plaintiff was vexatious. (See Doc. 1 at 9,

15   11, 13-14, 16.) Thus, it is clear that Plaintiff's claims are "inextricably intertwined' with the state

16   court's decision that he is a vexatious litigant, and adjudication of his claims before this Court would

17   undercut the ruling. As a result, his claims are barred as a matter of law by the Rooker-

18   Feldman doctrine. See Bianchi, 334 F.3d at 898; Reiner, 2011 WL 5877552 at *2-3.

19           Plaintiff also seeks relief from “all and every order stemming from Los Angeles County

20   Superior Court case #BC608112” and requests to “vacate judgment against Plaintiff in Kern County

21   Superior Court case #BCV-16-1-101157.” (Doc. 1 at 15.) Plaintiff’s remedy was to seek appellate

22   review of these orders in the state court if he was dissatisfied with the state court’s decisions. The

23   Court here is not permitted to sit in review of the actions of the state court.

24           C.      Fourteenth Amendment – Due Process

25           1.      Procedural

26           The Fourteenth Amendment's Due Process Clause protects persons against deprivations of life,

27   liberty, or property; and those who seek to invoke its procedural protection must establish that one of

28   these interests is at stake." Wilkinson v. Austin, 545 U.S. 209, 221 (2005). Plaintiff has not alleged

                                                           9
       Case 1:20-cv-01438-DAD-JLT Document 3 Filed 10/29/20 Page 10 of 13


1    any facts that would support a claim that he was deprived of a protected interest without procedural

2    due process.

3           2.        Substantive

4           "To establish a violation of substantive due process . . . , a plaintiff is ordinarily required to

5    prove that a challenged government action was clearly arbitrary and unreasonable, having no

6    substantial relation to the public health, safety, morals, or general welfare. Where a particular

7    amendment provides an explicit textual source of constitutional protection against a particular sort of

8    government behavior, that Amendment, not the more generalized notion of substantive due process,

9    must be the guide for analyzing a plaintiff’s claims." Patel v. Penman, 103 F.3d 868, 874 (9th Cir.

10   1996) (citations, internal quotations, and brackets omitted), cert. denied, 520 U.S. 1240

11   (1997); County of Sacramento v. Lewis, 523 U.S. 833, 842 (1998). Plaintiff has not alleged any facts

12   that would support a claim that his rights under the substantive component of the Due Process Clause

13   were violated.

14          Plaintiff attempts to state a due process claim under the Fourteenth Amendment by alleging

15   that the court struck Plaintiff’s third amended complaint and required him to submit a fourth amended

16   complaint. However, Plaintiff’s allegations do not support a claim under the Due Process Clause. The

17   claims under the Fourteenth Amendment should be dismissed.

18          D.        Disabilities Discrimination

19          Plaintiff appears to allege that certain individual defendants are liable under the Americans

20   with Disabilities Act. (See Doc. 1 at 17-22.) "The ADA prohibits discrimination against a qualified

21   individual with a disability in regards to terms, conditions and privileges of employment." Gribben v.

22   UPS, 528 F.3d 1166, 1169 (9th Cir. 2008). To make a prima facie case of disparate treatment under

23   the ADA, a plaintiff must show that, within the meaning of the ADA, he: "(1) is disabled; (2) is

24   qualified; and (3) suffered an adverse employment action because of [his] disability." Snead v. Metro.

25   Prop. & Cas. Ins. Co., 237 F.3d 1080, 1087 (9th Cir. 2001). For an act to be considered an "adverse

26   employment action," the act must "materially" affect the compensation, terms, conditions or privileges

27   of the plaintiff's employment. Jefferson v. Time Warner Cable Enters. LLC, 584 Fed. Appx. 520, 522

28   (9th Cir. 2014); Davis v. Team Elec. Co., 520 F.3d 1080, 1089 (9th Cir. 2008).

                                                          10
       Case 1:20-cv-01438-DAD-JLT Document 3 Filed 10/29/20 Page 11 of 13


1           Plaintiff has not alleged facts by which the Court can reasonably infer that he is disabled. In

2    order to allege that plaintiff is disabled under the ADA, he must state facts demonstrating that he has

3    been diagnosed with a condition that limits his life activities. Bragdon v. Abbott, 524 U.S. 624, 631

4    (1998); Gaines v. Diaz, No. 1:13-cv-1478 MJS, 2014 WL 4960794, at *6 (E.D. Cal. Oct. 1, 2014)

5    (Plaintiff's claim that he "suffered from unspecified lower body mobility and pain conditions [did] not

6    alone demonstrate a disability."). The Plaintiff’s allegations simply state that some individuals

7    allegedly made reference to Plaintiff’s “mental state.” (See, e.g., Doc. 1 at 19.) Accordingly, Plaintiff

8    has not alleged facts to demonstrate that he is disabled under the ADA.

9           If plaintiff seeks to make a claim under the ADA, he may bring a claim pursuant to Title II of

10   the ADA against state entities for injunctive relief and damages. See Phiffer v. Columbia River

11   Correctional Institute, 384 F.3d 791, 792 (9th Cir. 2004), cert. denied, 546 U.S. 1137 (2006); Lovell v.

12   Chandler, 303 F.3d 1039, 1051 (9th Cir. 2002), cert. denied, 537 U.S. 1105 (2003). He cannot seek

13   damages pursuant to the ADA against defendants in their individual capacities. Eason v. Clark County

14   School Dist., 303 F.3d 1137, 1144 (9th Cir. 2002), cert. denied, 537 U.S. 1190 (2003), (citing Garcia

15   v. S.U.N.Y. Health, 280 F.3d 98, 107 (2d Cir. 2001)). It appears Plaintiff’s primary concern in this

16   regard is that certain individuals disclosed information about Plaintiff’s medical issues without

17   authorization from the Plaintiff. (See Doc. 1 at 4, 8.) However, Plaintiff may not bring an ADA claim

18   for damages against defendants in their individual capacity.

19          E.      Retaliation

20          Based on the present allegations, it appears that Plaintiff may also be attempting to assert a

21   retaliation claim under Title V of the ADA. Title V generally prohibits discrimination "against any

22   individual because such individual has opposed any act or practice made unlawful by this chapter [the

23   ADA] or because such individual made a charge, testified, assisted, or participated in any manner in

24   an investigation, proceeding, or hearing under this chapter." 42 U.S.C. § 12203(a). To establish a

25   prima facie case of retaliation under section 12203(a), plaintiff must allege that (1) he has engaged in a

26   protected activity; (2) he was subjected to an adverse action; and (3) there was a causal link between

27   the protected activity and the adverse action. Brown v. City of Tucson, 336 F.3d 1181, 1186 (9th Cir.

28   2003). A "protected activity" is any activity through which a plaintiff pursues his rights under the

                                                         11
       Case 1:20-cv-01438-DAD-JLT Document 3 Filed 10/29/20 Page 12 of 13


1    ADA. Pardi v. Kaiser Permanente Hosp., Inc., 389 F.3d 840, 850 (9th Cir. 2004). While most claims

2    of retaliation under the ADA arise in an employment context, "the ADA explicitly allows retaliation

3    claims outside the employment context, 42 U.S.C. § 12203(a), where plaintiffs have alleged that they

4    were retaliated against for complaining of discrimination prohibited by Title III of the ADA . . .

5    ." Davison v. Hart Broadway, LLC, No. CIV. S-07-1894 LKK CMK, 2009 U.S. Dist. LEXIS 48572,

6    at *30 n.9 (E.D. Cal. May 26, 2009) (Karlton, Senior Judge) (noting that ADA retaliation cases outside

7    the employment context look for "adverse actions," as opposed to "adverse employment

8    actions"). Plaintiff has also not plausibly alleged facts suggesting that defendants retaliated against

9    him for having lodged a complaint, made a charge, or opposed an "act or practice made unlawful" by

10   the ADA. 42 U.S.C. § 12203(a)-(b).

11           Accordingly, Plaintiff has failed to properly plead an actionable ADA claim, and such claim

12   cannot serve as the basis for federal question jurisdiction.

13           F.      Identity Theft

14           The federal identity theft statute, 18 U.S.C. § 1028, is criminal in nature and provides no

15   private cause of action or civil remedy. Rahmani v. Resorts Int'l Hotel Inc., 20 F. Supp. 2d 932, 937

16   (E.D. Va. 1998), aff'd, 182 F.3d 909 (4th Cir. 1999); see also Aldabe v. Aldabe, 616 F.2d 1089, 1092

17   (9th Cir. 1980) (affirming dismissal of claims brought under criminal provisions that "provide[d] no

18   basis for civil remedy"); Williams v. Technique Towing/Advanced Automotive/GB7, 2011 U.S. Dist.

19   LEXIS 77089, at *6 (E.D. Cal. July 12, 2012) (explaining "claims under Title 18 U.S.C. must fail

20   because these criminal statutes do not provide a private right of action"). Thus, to the extent Plaintiff

21   seeks to state a claim under 18 U.S.C. § 1028, his claim fails as a matter of law and the Court

22   recommends this claim be dismissed.

23           G.      State Law Claims

24           It is unclear whether Plaintiff is attempting to assert state law claims. Pursuant to 28 U.S.C. §

25   1367(a), in any civil action in which the district court has original jurisdiction, the district court "shall

26   have supplemental jurisdiction over all other claims that are so related to claims in the action within

27   such original jurisdiction that they form part of the same case or controversy under Article III ," except

28   as provided in subsections (b) and (c). The Supreme Court has cautioned that "if the federal claims are

                                                           12
       Case 1:20-cv-01438-DAD-JLT Document 3 Filed 10/29/20 Page 13 of 13


1    dismissed before trial, . . . the state claims should be dismissed as well." United Mine Workers of

2    America v. Gibbs, 383 U.S. 715, 726 (1966). Although the court may exercise supplemental

3    jurisdiction over state law claims, Plaintiff must first have a cognizable claim for relief under federal

4    law. See 28 U.S.C. § 1367. In the absence of any cognizable federal claims, the Court declines to

5    address any purported state law claims.

6    VI.      Findings and Recommendations

7             Based upon the facts alleged, it does not appear the deficiencies can be cured by amendment,

8    and granting leave to amend would be futile. See Lopez, 203 F.3d at 1130; See Noll v. Carlson, 809

9    F.2d 1446, 1448-49 (9th Cir. 1987). Accordingly, the Court RECOMMENDS:

10            1.     Plaintiff’s complaint be DISMISSED without prejudice for lack of jurisdiction;

11            2.     Plaintiff’s motion to proceed in forma pauperis be DENIED; and

12            3.     The Clerk of Court be DIRECTED to close this action.

13            These findings and recommendations are submitted to the United States District Judge

14   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Local

15   Rules of Practice for the United States District Court, Eastern District of California. Within thirty

16   days after being served with these findings and recommendations, Plaintiff may file written objections

17   with the court. Such a document should be captioned “Objections to Magistrate Judge’s Findings and

18   Recommendations.” Plaintiff is advised failure to file objections within the specified time may waive

19   the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991);

20   Wilkerson v. Wheeler, 772 F.3d 834, 834 (9th Cir. 2014).

21

22   IT IS SO ORDERED.

23         Dated:   October 28, 2020                            /s/ Jennifer L. Thurston
24                                                      UNITED STATES MAGISTRATE JUDGE

25
26
27
28

                                                         13
